FILED
                              NOT FOR PUBLICATION                           NOV 16 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MARIO ROBERTO BORORING,                           No. 10-72293

               Petitioner,                        Agency No. A078-020-218

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 13, 2012 **

Before:        CANBY, TROTT, and W. FLETCHER, Circuit Judges.

       Mario Roberto Bororing, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reconsider. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse

of discretion the denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
960, 964 (9th Cir. 2002), and we deny in part and dismiss in part the petition for

review.

      The BIA did not abuse its discretion in denying Bororing’s motion to

reconsider his withholding of removal claim under the disfavored group analysis

where Bororing failed to show sufficient individualized risk to establish that it is

more likely than not he would be persecuted in Indonesia. See Halim v. Holder,

590 F.3d 971, 979 (9th Cir. 2009); Wakkary v. Holder, 558 F.3d 1049, 1066 (9th

Cir. 2009) (“An applicant for withholding of removal will need to adduce a

considerably larger quantum of individualized-risk evidence to prevail than would

an asylum applicant[.]”).

      We reject Bororing’s request to reconsider our stance regarding a pattern or

practice of persecution against Christians in Indonesia, and we do not consider the

2010 Report attached to his opening brief. See Dent v. Holder, 627 F.3d 365, 371

(9th Cir. 2010) (this court’s review is limited to the administrative record).

      We lack jurisdiction to consider Bororing’s contentions concerning equitable

tolling of the one-year time bar for his asylum application because he failed to

exhaust these arguments before the BIA. See Barron v. Ashcroft, 358 F.3d 674,

678 (9th Cir. 2004). We do not consider Bororing’s remaining contentions

concerning his asylum claim because the claim was not addressed by the BIA, see


                                           2                                     10-72293
Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (this court’s review is

limited to grounds relied upon by the BIA), and Bororing does not argue in his

opening brief that the BIA erred in failing to address the claim, see Rizk v. Holder,

629 F.3d 1083, 1091 n.3 (9th Cir. 2011) (issues not raised in the opening brief are

deemed waived).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                    10-72293